Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 07, 2021

The Court of Appeals hereby passes the following order:

A21A1604. WILLIAM BURKE v. ROSA CHILDS et al.

      Prison inmate William Burke filed a civil action against two clerks of the
Dooly County Superior Court. The defendants filed a motion to dismiss based on
official immunity, which the trial court granted. Burke now appeals directly to this
Court, but we lack jurisdiction.
      Because Burke is incarcerated, his appeal is controlled by the Prison Litigation
Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an appeal of
a civil action filed by a prisoner “shall be as provided in Code Section 5-6-35.” And
under OCGA § 5-6-35, the party wishing to appeal must file an application for
discretionary appeal to the appropriate appellate court. Because a prisoner has no
right of direct appeal in civil cases, we lack jurisdiction to consider this direct appeal
from the trial court’s order. See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24)
(1997). This appeal is therefore DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/07/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.